Citation Nr: 1702743	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a tinnitus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, A.C., and D.M.


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran testified before the undersigned at a July 2014 hearing at the RO.  A transcript of that hearing is of record.

The Board previously remanded the claim in March 2015.


FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise during active service.

2.  The preponderance of the evidence is against a finding that bilateral hearing loss disability was incurred in service or caused by service noise exposure.

3.  The preponderance of the evidence is against a finding that tinnitus is related to service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in March 2012.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in May 2015.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist. 

Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examination and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2016); Heuer v. Brown, 7 Vet. App. 379 (1995).

At a May 2012 VA audiology examination, audiometric pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
35
50
50
LEFT
30
25
45
60
70

The 2012 audiometric results show that the Veteran had an auditory threshold of greater than 40 decibels at the 2000, 3000, and 4000 Hertz frequencies in the left ear, and greater than 40 decibels at the 3000 and 4000 Hertz frequencies in the right ear.  Therefore, the Veteran has bilateral hearing loss for VA purposes, and a current disability exists.  38 C.F.R. § 3.385 (2016).  

The Veteran contends that he has bilateral hearing loss and tinnitus due to excessive noise exposure in service.  The Veteran's service separation form shows he served as an automotive mechanic.  In a July 2014 hearing, the Veteran testified that he was exposed to loud noises as a maintenance field mechanic in service, including noise from air tools, generators, compressors, vehicle engines and exhausts during the completion of his duties.  In addition, the Veteran stated he was exposed to loud noise during small arms training.  The noise exposure described by the Veteran is consistent with the circumstances of his service.  Therefore, the Board concedes the Veteran's exposure to hazardous noise during active service.

The remaining issue is whether a causal relationship exists between the present hearing loss and tinnitus disabilities, and the injury incurred or aggravated during service.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304(b)(1) (2016).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

At the time of the Veteran's January 1969 entrance examination, audiometric pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
-5
-5
0
0
30
LEFT
25
10
0
0
0
15

The January 1969 examination suggests the Veteran may have had some hearing loss prior to entering service.  A May 2015 VA examiner opined that the Veteran's hearing loss clearly and unmistakably existed prior to entering service in both ears, as his entrance exam showed hearing loss at the 6000 Hertz level in the right ear, and at the 500 Hertz level in the left ear.  However, the pure tone thresholds at entrance did not meet the criteria for disability for VA purposes.  38 C.F.R. § 3.385 (2016).  Therefore, no hearing loss disability was shown at entrance to service and the Veteran was presumed sound when examined, accepted, and enrolled into service.

In a June 2012 VA examination, the audiologist opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or related to his in-service noise exposure because there was no evidence of an onset of hearing loss or tinnitus in service or within a reasonable time after active duty, and because the Veteran had a significant history of occupation noise exposure after service.

In a May 2015 examination, the audiologist noted that there were no recorded complaints of hearing loss or tinnitus in the Veteran's medical records until approximately 40 years after service.  Although no audiometric testing was performed upon the Veteran's separation, a whispered voice test was performed, showing a 15/15.  The May 2015 examiner noted that the Veteran passed the whisper test during the separation examination, indicating that the Veteran at least had normal hearing in lower frequencies.  Finally, the examiner noted that the Veteran did not have hearing loss during an October 2012 Audio Brainstem Response (ABR) examination, which the examiner called the "gold standard" in hearing evaluation.  The ABR was conducted decades after service, and showed no hearing loss.  The examiner concluded the Veteran's hearing loss was more likely related to civilian and recreational noise exposure, and that his current level of hearing loss was consistent with the development of tinnitus.  The May 2015 examiner opined that it was less likely than not that the Veteran's hearing loss was caused or aggravated beyond its natural progression by service, and less likely than not that the Veteran's tinnitus was caused by service. 

The Board acknowledges the statements of the Veteran, A.C., and D.M. regarding noise exposure in service, the use of ear protection during post-service work and recreational activities, and the hearing difficulties noticed after service.  The Board finds the Veteran and the witnesses competent to report those symptoms.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the Board finds the VA medical opinions to be the most probative and persuasive evidence of record.  The VA examiners have medical training, and reviewed all the available medical records, including the Veteran's contentions about the onset of hearing loss and tinnitus.  The Veteran has not submitted any contrary objective competent evidence suggesting that current hearing loss and tinnitus were caused or aggravated by service noise exposure.

The Veteran is competent to state when he first experienced diminished hearing and ringing in the ears.  However, the examiners considered those statements in finding that it was less likely that hearing loss and tinnitus were related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability and tinnitus.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing disability is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


